Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 1 of 39 Page ID #:1035


       RYAN E. HATCH
   1   California Bar No. 235577
       ryan@ryanehatch.com
   2   Law Office of Ryan E. Hatch, P.C.
       13323 Washington Blvd., Suite 100
   3   Los Angeles, CA 90066
       Telephone: 310-279-5076
   4
       DAVID A. SKEELS (admitted pro hac vice)
   5   Texas Bar No. 24041925
       dskeels@whitakerchalk.com
   6   ENRIQUE SANCHEZ, JR. (admitted pro hac vice)
       Texas Bar No. 24068961
   7   rsanchez@whitakerchalk.com
       WHITAKER CHALK SWINDLE & SCHWARTZ PLLC
   8   301 Commerce Street, Suite 3500
       Fort Worth, Texas 76102
   9   Telephone: 817-878-0500
       Facsimile: 817-878-0501
  10
       CABRACH J. CONNOR (admitted pro hac vice)
  11   Texas Bar No. 24036390
       cab@connorkudlaclee.com
  12   JENNIFER TATUM LEE (admitted pro hac vice)
       Texas Bar No. 24046950
  13   jennifer@connorkudlaclee.com
       KEVIN S. KUDLAC (admitted pro hac vice)
  14   Texas Bar No. 00790089
       kevin@connorkudlaclee.com
  15   CONNOR KUDLAC LEE PLLC
       609 Castle Ridge Road, Suite 450
  16   Austin, Texas 78746
       Telephone: 512-777-1254
  17   Facsimile: 888-387-1134
  18   Attorneys for PINN, Inc.
  19
                          UNITED STATES DISTRICT COURT
  20                     CENTRAL DISTRICT OF CALIFORNIA
  21   PINN, INC.,                              Lead Case No. 8:19-cv-1805-DOC-JDE
  22                         Plaintiff,
             v.                                  SECOND AMENDED COMPLAINT
  23                                             FOR PATENT INFRINGEMENT
                                                 AGAINST APPLE INC.
  24   APPLE INC.,
                             Defendant.          DEMAND FOR JURY TRIAL
  25

  26                                             District Judge: David O. Carter
                                                 Magistrate Judge: John D. Early
  27
                                                 Technical Special Master: David Keyzer
  28


                           SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 1
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 2 of 39 Page ID #:1036



   1   PINN, INC.,
                               Plaintiff,
   2   v.
   3
       GOOGLE LLC,                                 CASE NO. 8:19-cv-1840-DOC-JDE
   4                           Defendant.          CONSOLIDATED CASE
   5   PINN, INC.,
                               Plaintiff,
   6         v.
   7
       SAMSUNG ELECTRONICS
   8   AMERICA, INC.,                              CASE NO. 8:19-cv-1856-DOC-JDE
   9                  Defendant.                   CONSOLIDATED CASE

  10         Pinn, Inc. files this Second Amended Complaint against Apple, Inc. for
  11   infringement of U.S. Patent Nos. 9,807,491 (the “’491 Patent”), 10,455,066 (the
  12   “’066 Patent”), and 10,609,198 (the “’198 Patent”).
  13                                         PARTIES
  14         1.      Pinn, Inc. (“Pinn” or “Plaintiff”) is a California Corporation with its
  15   headquarters and principal place of business at 2522 Chambers Rd., Suite 100, Tustin,
  16   CA 92780.
  17         2.      Defendant Apple Inc. (“Apple” or “Defendant”) is a corporation
  18   incorporated under the laws of California with its principal place of business at 1
  19   Apple Park Way, Cupertino, California 95014.
  20         3.      Apple has previously appeared and may be served through its counsel of
  21   record. Alternatively, Apple may be served through its registered agent: CT
  22   Corporation System, 818 West Seventh Street, Suite 930, Los Angeles, California
  23   90017.
  24                           JURISDICTION AND VENUE
  25         4.      Pinn brings this action for patent infringement under the patent laws of
  26   the United States, including 35 U.S.C. §§ 154, 271, 281, and 283-285. This Court has
  27   subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
  28         5.      Apple is subject to the general and specific personal jurisdiction of this

                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 2
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 3 of 39 Page ID #:1037



   1   Court, based upon its regularly conducted business in the State of California and in
   2   the Central District of California (“District”), including conduct giving rise to this
   3   action.
   4          6.    Apple conducts business and has committed, and continues to commit,
   5   acts of direct and indirect infringement in California, within this District, and
   6   throughout the United States, by, among other things, making, using, selling, or
   7   offering for sale in the United States, and/or importing into the United States,
   8   electronic devices and systems with wireless earbuds that embody one or more of the
   9   inventions claimed in the ’491, ’066, and ’198 Patents.
  10          7.    Apple maintains regular and established places of business in this
  11   district, where it promotes, sells, offers for sale, uses, provides technical support for,
  12   develops, and demonstrates infringing products, including the Apple offices in Culver
  13   City and retail stores in Brea, Cerritos, Costa Mesa, Glendale, Los Angeles,
  14   Manhattan Beach, Mission Viejo, Newport Beach, Palm Desert, Pasadena, Rancho
  15   Cucamonga, San Luis Obispo, Santa Barbara, Santa Monica, and Thousand Oaks.
  16          8.    Apple sells infringing devices and systems and provides customer
  17   service and technical support to retailers, customers, and other end users in this
  18   district.
  19          9.    Apple has established sufficient contacts with this forum such that the
  20   exercise of jurisdiction over Defendant comports with traditional notions of fair play
  21   and substantial justice.
  22          10.   Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1400(b).
  23          11.   In other patent infringement matters, Apple has admitted that it maintains
  24   a regular and established place of business, and that venue is proper, in this District.
  25   See, e.g., Limestone Memory Sys. LLC v. Defendant, Inc., Case No. 8:15-cv-01274
  26   (C.D. Cal.) (Dkt. 27, ¶ 6); Data Scape Ltd. v. Defendant Inc., Case No. 2:18-cv-10659
  27   (C.D. Cal.) (Dkt. 18, ¶ 5).
  28


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 3
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 4 of 39 Page ID #:1038



   1                                 THE PINN PATENTS
   2         12.    Defendant has infringed and continues to infringe one or more claims of
   3   Pinn’s ’491, ’066, and ’198 Patents. The ’491, ’066, and ’198 Patents may be referred
   4   to as the Patents in Suit or, collectively, the Asserted Patents.
   5         13.    Generally speaking, the Asserted Patents claim methods, apparatuses,
   6   and systems relating to a personal wireless media station having a wireless earbud and
   7   main body, wherein the wireless earbud is capable of pairing with a device, such as a
   8   smartphone, to receive and play audio data, and capable of connecting to an electric
   9   circuit in the main body, for wired communication with the main body when plugged
  10   into a connection hole of the main body.
  11         14.    Pinn is the assignee of all right, title, and interest in and to each of the
  12   Asserted Patents and has the exclusive right to assert all causes of action arising under,
  13   or that may arise under, the Asserted Patents, including the right to pursue and recover
  14   any and all monetary and equitable remedies for infringement.
  15               The ’491 Patent: “Electronic Device with Wireless Earbud”
  16         15.    On October 31, 2017, the United States Patent and Trademark Office
  17   (“USPTO”) issued the ’491 Patent following a full examination of U.S. Pat. App. Ser.
  18   No. 15/625,935, which was filed October 2, 2017, and claims priority to PCT App.
  19   No. PCT/US2016/025936 (filed on April 4, 2016) and U.S. Prov. App. No.
  20   62/142,978 (filed April 3, 2015).
  21         16.    Exhibit A is a true and correct copy of the ’491 Patent.
  22         17.    The ’491 Patent describes a personal wireless media station that includes
  23   a main body and wireless earbud.
  24         18.    In reference to one disclosed embodiment, the ’491 Patent describes an
  25   apparatus comprising a main body, a wireless earbud configured for plugging into a
  26   connection hole of the main body to form a single integrated body, a user input button,
  27   at least one processor, and at least one memory.
  28         19.    Claim 1 of the ’491 Patent recites:

                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 4
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 5 of 39 Page ID #:1039



   1               1. An apparatus comprising:
   2
                          a main body comprising a connection hole, a user
   3               input button, at least one processor and at least one
   4               memory; and
                          a wireless earbud configured for plugging into the
   5               connection hole of the main body to form a single
   6               integrated body with the main body,
                          wherein the wireless earbud has wireless
   7               communication capability for wirelessly pairing with a
   8               smartphone and is configured to receive audio data from
                   the smartphone and to play audio using the audio data
   9               from the smartphone when wirelessly paired with the
  10               smartphone,
                          wherein in addition to wireless communication
  11               capability for wireless pairing with the smartphone, the
  12               wireless earbud comprises an earbud connector for
                   connecting with an electric circuit of the main body for
  13               wired communication capability with the main body
  14               when plugged into the connection hole,
                          wherein, when wireless earbud is plugged into the
  15               connection hole, the wireless earbud is configured to
  16               perform wired two-way data communication with the
                   main body,
  17                      wherein the at least one processor of the main body
  18               is configured to execute computer program instructions
                   stored in the at least one memory
  19                             for initiating the wireless pairing with the
  20                      smartphone in response to pressing of the user
                          input button provided on the main body,
  21                             for initiating battery charging of the wireless
  22                      earbud in response to the wireless earbud's
                          plugging into the connection hole, and
  23                             for turning off the wireless pairing with the
  24                      smartphone when the wireless earbud is being
                          charged.
  25

  26
  27

  28


                            SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 5
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 6 of 39 Page ID #:1040



   1         20.    Figure 2 illustrates certain exemplary uses of an embodiment of the ’491
   2   Patent:
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13
             21.    The technologies and innovations recited in the claims of the ’491 Patent,
  14
       including Claim 1, provide inventive concepts and do not claim an abstract idea. The
  15
       individual elements of the claims of the ’491 Patent are not well-understood, routine,
  16
       or conventional. Instead, the claims of the ’491 Patent are directed to unconventional,
  17
       inventive concepts that implement technical solutions to solve various problems,
  18
       including problems unique to wireless earbud pairing, and that enhance the operation
  19
       and functionality of wireless earbuds. As one example, the ’491 Patent provides a
  20
       technical solution that eliminates the need to have unobstructed access to a
  21
       smartphone’s inputs and outputs and facilitates pairing between the smartphone and
  22
       the wireless earbud. See, e.g., ’491 Patent at 1:14-26.
  23
             22.    The technological solutions taught by the ’491 Patent provide advantages
  24
       over, and improvements to, the state of the art at the time. For example, the teachings
  25
       of the ’491 Patent improve the performance of a wireless earbud system by
  26
       simplifying the pairing process and by providing a mechanism for charging wireless
  27
       earbuds when away from a traditional power source.
  28


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 6
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 7 of 39 Page ID #:1041



   1            23.   The inventions and the limitations recited in the claims of the ’491
   2   Patent, whether alone or in combination with other limitations, embody a number of
   3   inventive concepts. For example, claim 1 of the ’491 Patent describes a consumer
   4   product or system featuring distributed intelligence and that features an earbud that
   5   communicates wirelessly with a smartphone and communicates via wired two-way
   6   communication with the main body. The main body is configured to initiate wireless
   7   pairing with a smartphone when a user presses the input button on the main body.
   8   When plugged into the connection holes, the wireless earbuds are configured such
   9   that the earbud batteries are charged by the main body and perform two-way data
  10   communication with the main body. See, e.g., ’491 Patent at 1:45-49.
  11                  The ’066 Patent: “Mobile System with Wireless Earbud”
  12            24.   On October 22, 2019, the USPTO issued the ’066 Patent following a full
  13   examination of U.S. Pat. App. Ser. No. 15/563,937, which was filed October 2, 2017,
  14   and claims priority to PCT App. No. PCT/US2016/025936 (filed April 4, 2016) and
  15   U.S. Prov. App. Nos. 62/199,943 (filed July 31, 2015) and 62/142,978 (filed April 3,
  16   2015).
  17            25.   The USPTO published the ’937 App. on May 10, 2018.
  18            26.   Since May 10, 2018, all papers in the ’937 App. file have been available
  19   to the public.
  20            27.   On August 28, 2019, the USPTO allowed claims 23-60 of the ’937 App.
  21   (sometimes referred to as the “’937 App. Published Claims,” as shown in Exhibit B).
  22            28.   On September 3, 2019, Pinn paid the issue fee.
  23            29.   On October 22, 2019, the ’066 Patent issued from the ’937 App. with
  24   claims substantially identical to the ’937 App. Published Claims listed in Exhibit B.
  25            30.   Exhibit D is a true and correct copy of the ’066 Patent.
  26            31.   Original claim 23 of the ’937 App. (final claim 1 in the ’066 Patent)
  27   recites:
  28                    A mobile system comprising:

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 7
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 8 of 39 Page ID #:1042



   1
                           a base station comprising a connection hole, a user
                    input button, at least one processor, at least one memory,
   2                and circuitry; and
   3                       a wireless earbud configured for plugging into the
                    connection hole of the base station to form an integrated
   4                body with the base station,
   5                       wherein the system is capable of wirelessly pairing
                    with a smartphone for the wireless earbud to receive
   6                audio data originated from the smartphone,
   7                       wherein, in response to pressing of the user input
                    button, the at least one processor is configured to execute
   8                computer program instructions stored in the at least one
   9                memory to initiate processing for the wireless pairing
                    with the smartphone such that the wireless earbud
  10                receives audio data originated from the smartphone and
  11                plays audio using the audio data from the smartphone,
                           wherein, in response to plugging the wireless
  12                earbud into the connection hole, the at least one processor
  13                is configured to execute computer program instructions
                    stored in the at least one memory to initiate charging of a
  14                battery of the wireless earbud,
  15                       wherein, when the wireless earbud is plugged into
                    the connection hole of the base station, the wireless
  16                earbud is configured to electrically connect with the
  17                circuitry of the base station and further configured to
                    performing wired data communication with the base
  18                station.
  19
       See, e.g., Ex. B, Claim 23 (Ex. D, Claim 1).
  20

  21         32.    The particular combination of elements in claim 23 of the ’937 App.
  22   (Claim 1 of the ’066 Patent) was not well-understood, routine, or conventional to
  23   persons of skill in the art at the time of the invention. Instead, the ’066 Patent,
  24   including Claim 1, is directed to unconventional, inventive concepts disclosed in the
  25   specification.
  26         33.    Whether alone or in combination with other limitations, the claimed
  27   inventions and limitations recited in the ’066 Patent embody a number of inventive
  28   concepts. Claim 1, for example, describes, among other things, a mobile system that

                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 8
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 9 of 39 Page ID #:1043



   1   has distributed intelligence and that enables wireless pairing of an earbud and
   2   smartphone in response to pressing a user input button and a base station featuring a
   3   connection hole into which an earbud is plugged for charging and wired data
   4   communication.
   5         34.   For example, in one embodiment described in claim 21 of the ’066
   6   Patent, “the at least one processor is configured to execute computer program
   7   instructions stored in the at least one memory to turn off the wireless pairing while
   8   the wireless earbud is being charged.”
   9         35.   As illustrated in Figure 1 (excerpted below), the earbud connector of the
  10   wireless earbud is mateable with the main body connector of the main body. The
  11   specification further describes: “The wireless earbud and the main body form a single
  12   integrated body when the earbud connector and the main body connector are
  13   connected with each other.”
  14

  15

  16

  17

  18

  19

  20

  21                            U.S. Pat. No. 10, 609,198:
  22       “Personal Media System Including Base Station and Wireless Earbud”

  23
             36.    Mr. Kim filed U.S. Patent Application No. 15/694,736 (the “’736 App.”)
  24
       on September 1, 2017, as a continuation of U.S. Pat. App. Ser. No. 15/625,935 (filed
  25
       June 16, 2017), which is a continuation of PCT App. No. PCT/US2016/025936 (filed
  26
       April 4, 2016), claiming priority to U.S. Prov. App. No. 62/142,978.
  27
             37.   The USPTO published the ’736 App. on December 28, 2017.
  28


                            SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 9
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 10 of 39 Page ID #:1044



    1         38.    Since December 28, 2017, all papers in the ’736 App. file have been
    2   available to the public.
    3         39.    On June 19, 2019, the USPTO allowed claims 1-29 of the ’736 App.
    4   (sometimes referred to as the “’736 App. Published Claims,” as shown in Exhibit C).
    5         40.    On January 4, 2020, after a request for continued examination, the
    6   USPTO again provided its “Reasons for Allowance” with respect to the ’736 App.
    7   On January 29, 2020, Pinn received a Notice of Allowance for the ’736 App. On
    8   February 12, 2020, Pinn paid the issue fee. On March 11, 2020, the USPTO mailed
    9   an “Issue Notification,” which, for the first time, assigned a patent number to the ’736
   10   App. and specified an issue date of March 31, 2020.
   11         41.    On March 31, 2020, the ’198 Patent issued with claims substantially
   12   identical to the claims previously disclosed to Apple. Exhibit C is also a true and
   13   correct copy of the ’198 Patent.
   14         42.    Claim 1 of the ’198 Patent recites:
   15
                     A mobile system comprising:
   16                       a mobile base station comprising a connection
   17                hole, a user input button, at least one processor, at least
                     one memory, and circuitry; and
   18                       a wireless earbud configured for plugging into the
   19                connection hole of the mobile bases station to form an
                     integrated body with the mobile base station,
   20                       wherein, while the wireless earbud in plugged in
   21                the connection hole of the mobile base station, the
                     wireless earbud is configured to electrically connect with
   22                the circuitry of the mobile base station and further
   23                configured to perform wired data communication with
                     the mobile base station,
   24                       wherein, while the wireless earbud is plugged in
   25                the connection hole of the mobile base station, the
                     circuitry of the mobile base station is configured to obtain
   26                characteristics of the wireless earbud and send the
   27                characteristics to the at least one processor,
                            wherein, while the wireless earbud is plugged in
   28                the connection hole of the mobile base station, the at least

                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 10
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 11 of 39 Page ID #:1045



    1
                     one processor is configured to execute computer program
                     instructions stored in the at least one memory to initiate
    2                charging of a battery of the wireless earbud,
    3                       wherein the wireless earbud has wireless
                     communication for wireless pairing with a smartphone to
    4                perform data communication with the smartphone,
    5                       wherein the mobile system is configured to
                     generate sound when a mobile application installed on the
    6                smartphone is searching for the mobile system while the
    7                wireless earbud is paired with the smartphone,
                            wherein, in response to pressing of the user input
    8                button of the mobile base station, the at least one
    9                processor is configured to execute computer program
                     instructions stored in the at least one memory to initiate
   10                processing for the wireless pairing,
   11                       wherein the wireless earbud is not capable of
                     wirelessly sending data to the mobile base station.
   12

   13         43.    The particular combination of elements recited in claim 1 of the ’198
   14   Patent was not well-understood, routine, or conventional to persons of skill in the art
   15   at the time of the invention. Instead, the claimed subject matter is directed to
   16   unconventional, inventive concepts disclosed in the specification.
   17         44.    Whether alone or in combination with other limitations, the claimed
   18   inventions and limitations recited in the’198 Patent embody a number of inventive
   19   concepts. Claim 1, for example, describes, among other things, a mobile system
   20   featuring distributed intelligence, that enables wireless pairing of an earbud and
   21   smartphone to perform data communication with the smartphone, and enables
   22   emission of sound when a mobile application installed on the smartphone is searching
   23   for the mobile system while the earbud is paired.
   24         45.    The specification of the ’198 Patent describes at least one embodiment
   25   that features an application for finding a personal wireless media station within the
   26   station’s communication range and for monitoring and controlling various features of
   27   the personal wireless media station, such as battery level.
   28         46.    In at least one embodiment of the device finder, Pinn Finder beeps and

                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 11
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 12 of 39 Page ID #:1046



    1   blinks when the mobile app is searching for the Pinn device.
    2         47.    Pinn previously provided notice of the ’198 Patent, including the claims
    3   of the’198 Patent. Pinn’s notice made clear that Pinn would amend its complaint to
    4   allege infringement of the patent issued from the ’736 App., i.e., the ’198 Patent.
    5
                                             PINN, INC.
    6

    7

    8

    9

   10         48.    Pinn was founded by Seung Jin (“Sean”) Kim in 2015, with a vision
   11   toward designing and developing wearable technology that enhances the smartphone
   12   experience and eliminates frustrating phone problems like trying to locate and retrieve
   13   your phone quickly to answer an incoming call.
   14         49.    Pinn is headquartered, and Mr. Kim resides, in Irvine, California.
   15         50.    Pinn’s product inventory, company files, and documents relating to the
   16   Patents in Suit and claims in this lawsuit are located in Irvine.
   17         51.    Sean Kim received a bachelor’s degree in Music Composition and
   18   Orchestra Conduction from Seoul National University in 2003. In addition to being
   19   an accomplished composer, Mr. Kim is an entrepreneur and inventor.
   20         52.    While serving as an IP and business consultant to Deca International
   21   Corporation, Mr. Kim developed and helped Deca commercialize a variety of GPS-
   22   based golf rangefinders, voice-based products, and laser-based rangefinders.
   23         53.    After Deca, Mr. Kim worked with AQ Corporation, a mobile nearfield
   24   communication company. He assisted AQ in developing its intellectual property
   25   assets and helped direct AQ’s research and development efforts. While at AQ, Mr.
   26   Kim worked on the design of an interactive, event-specific digital signage platform
   27   for use on mobile devices, called Anniver.
   28         54.    Recognizing the need for a personal media system with simplified

                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 12
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 13 of 39 Page ID #:1047



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13   operation and structure, Mr. Kim conceived of the Pinn device in 2014 and founded
   14   Pinn Inc. the following year to develop a first-generation wearable product that would
   15   provide consumers with an easier way to use their smartphones, by simplifying and
   16   enhancing the wireless capabilities and operation of the device. Mr. Kim recognized
   17   that a system having distributed intelligence and processing, along with an integrated
   18   modular design, would improve ease of use and functionality.
   19         55.    The USPTO recognized Mr. Kim’s innovations by granting the first of
   20   his Pinn patents, the ’491 Patent, in 2017.
   21         56.    Pinn proved Mr. Kim’s concept in October 2015 and successfully
   22   launched the Pinn product soon after. Pinn became available to the public in 2017.
   23         57.    Pinn includes a wireless earbud that is docked and integrated into the
   24   Pinn clip or main body.
   25         58.    Pinn wirelessly connects to a user’s smartphone via Bluetooth.
   26
   27

   28


                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 13
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 14 of 39 Page ID #:1048



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10               APPLE AIRPODS WIRELESS MEDIA SYSTEM
   11         59.   Apple makes, has made, uses, sells, and offers for sale in the United
   12   States and imports into the United States various versions of a wireless media system
   13   that practice the Pinn Patents in Suit: Apple AirPods 1st Gen., AirPods 2nd Gen., and
   14   Powerbeats Pro.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 14
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 15 of 39 Page ID #:1049



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12           60.   Apple started selling the first generation AirPods in or around December
   13   2016.
   14           61.   Apple started selling the second generation AirPods in or around March
   15   of 2019.
   16           62.   In normal operation, AirPods connect via Bluetooth to Apple’s iPhone
   17   or Apple Watch products, and “sound switches seamlessly between the devices.” See
   18   www.apple.com/airpods/.
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 15
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 16 of 39 Page ID #:1050



    1         63.   To use Apple AirPods, Apple encourages users to use a compatible
    2   Apple device:
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17                      https://support.apple.com/en-us/HT207010
   18

   19         64.   Apple AirPods include a charging case that features a connection hole
   20   for each earbud.
   21

   22

   23

   24

   25

   26
   27

   28


                            SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 16
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 17 of 39 Page ID #:1051



    1         65.    When AirPod earbuds are plugged in a connection hole of the base
    2   station, they form an integrated body with the case.
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13         66.    In normal charging operation, the AirPod earbuds connect via electrical
   14   connector to an electric circuit in the main body of the case and receive a charging
   15   signal.
   16         67.    Electrical contacts for charging the AirPod earbuds are located in the
   17   connection hole for each earbud.
   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 17
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 18 of 39 Page ID #:1052



    1         68.   The Apple AirPod case main body features a user input button.
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14         69.   The main body of the Apple AirPod case comprises at least one processor
   15   and at least one memory.
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                            SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 18
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 19 of 39 Page ID #:1053



    1
              70.    At least one processor of the AirPod main body executes instructions for

    2   initiating Bluetooth pairing in response to pressing the user input button.
    3
              71.    At least one processor of the AirPod main body executes instructions for
    4

    5   initiating battery charging of the wireless earbuds when placed in the connection hole

    6   and for turning off Bluetooth pairing when an earbud is being charged.
    7
              72.    In normal operation, when paired wirelessly to a smartphone (e.g., an
    8

    9   iPhone or Apple Watch), Apple AirPods receive audio data from the smartphone and

   10   play audio using the audio data from the smartphone.
   11
              73.    The main body of the Apple AirPod case comprises at least three
   12

   13   integrated circuits: an MCU with memory and connectivity, a charging IC, and a

   14   power management IC.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 19
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 20 of 39 Page ID #:1054



    1         74.   Apple’s AirPods are configured to perform wired two-way data
    2   communication with the charging case.
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                            SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 20
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 21 of 39 Page ID #:1055



    1         75.   Apple AirPods are configured to provide battery status to a smartphone
    2   for display on a mobile application of the smartphone.
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28                       https://support.apple.com/en-us/HT207012


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 21
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 22 of 39 Page ID #:1056



    1         76.    Mobile applications on an iPhone or other compatible smartphone may
    2   be used to control AirPod functions. For example, a user may use the Siri mobile
    3   assistant application to adjust volume.
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27
                             https://support.apple.com/en-us/HT207010
   28


                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 22
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 23 of 39 Page ID #:1057



    1         77.    AirPod earbuds do not pair with the charging case.
    2         78.    AirPod earbuds are incapable of wirelessly communicating with the
    3   mobile base station.
    4         79.    Apple sells AirPods with a mobile base station that includes a connection
    5   hole, a user input button, at least one processor, at least one memory, and circuitry.
    6   The AirPod system is designed and intended to be used by plugging the earbuds into
    7   connection holes of the base station for charging and two-way wired data
    8   communication.
    9         80.    At least one processor in the AirPod base station controls shut down and
   10   charging of the earbuds when they are plugged in the connection holes.
   11

   12

   13

   14

   15

   16

   17
                               https://support.apple.com/en-us/HT207010
   18

   19         81.    Apple’s Find My AirPods feature provides the option to play a sound

   20   from the AirPod earbuds to locate an earbud.

   21                                          NOTICE
   22         82.    In October 2016, on behalf of Pinn, Mr. Kim contacted Apple by e-mail

   23   and provided information about Pinn, its technology, and the inventions claimed in

   24   the Patents in Suit.

   25         83.    In emails to Adrian Perica and Tim Cook, Mr. Kim provided details

   26   about Pinn, Inc., a link to Pinn’s website, and documentation about the Pinn.

   27         84.    On October 22, 2017, Mr. Perica responded by stating, “Thanks for

   28   reaching out, but this is a pass for us.”


                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 23
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 24 of 39 Page ID #:1058



    1         85.    Mr. Kim provided a list of Pinn’s intellectual property assets at the time
    2   and specifically identified the pending application from which the ’491 Patent issued:
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14         86.    Apple has been aware of Pinn’s ’491 Patent since at least the date it was
   15   cited during prosecution of Apple’s later-filed patent applications. For example,
   16   Apple’s U.S. Patent No. 10,042,595 references the ’491 Patent:
   17

   18

   19

   20

   21

   22

   23

   24

   25
              87.    Apple’s U.S. Patent No. 10,042,595 relates to the Apple AirPods.
   26
              88.    Pinn has complied with 35 U.S.C. § 287.
   27

   28


                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 24
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 25 of 39 Page ID #:1059



    1       COUNT I: DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,807,491
    2           89.     Pinn realleges and incorporates by reference the allegations set forth in
    3   the preceding paragraphs as if set forth here in full.
    4           90.     As the owner of the ’491 Patent, Pinn holds all substantial rights in and
    5   to the ’491 Patent, including the right to exclude others from practicing its patented
    6   inventions, the right to enforce the ’491 Patent, and the right to sue and recover
    7   damages for infringement of the ’491 Patent.
    8           91.     Apple has no authority or license to practice the inventions claimed in
    9   the ’491 Patent.
   10           92.     The ’491 Patent is valid, enforceable, and was duly issued in full
   11   compliance with Title 35 of the United States Code after a full and fair examination
   12   by the USPTO.
   13           93.     Apple has infringed and continues to infringe the claims charted in
   14   Pinn’s Preliminary Infringement Contentions for the ’491 Patent (claims 1, 9 and 10)1
   15   by, among other things, making, using, selling, and offering for sale in the United
   16   States, and/or importing into the United States – without license or authority –
   17   products, devices, or systems, including Apple AirPods and Powerbeats Pro wireless
   18   earbuds (the “Accused Products”) that fall within the scope of one or more claims of
   19   the ’491 Patent, in violation of at least 35 U.S.C. § 271(a).
   20           94.     Apple’s infringing conduct has been, and continues to be, willful,
   21   intentional, and carried out with actual knowledge of the ’491 Patent.
   22           95.     Since receiving notice of the ’491 Patent, Apple has continued to
   23   perform acts of infringement and has taken no steps to modify the Accused Products
   24   or to instruct end users and customers how to use the Accused Products in a way that
   25   avoids infringement.
   26           96.     As a result of Apple’s past infringing conduct, Apple is liable to Pinn in
   27

   28
        1
         Pinn’s Preliminary Infringement Contentions and any amendments (“PICs”) identify Apple’s Accused Products
        and the Asserted Claims Apple infringes.


                                    SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE                Page 25
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 26 of 39 Page ID #:1060



    1   an amount that adequately compensates it for Apple’s infringement, which, by law,
    2   can be no less than a reasonable royalty, together with interest and costs as fixed by
    3   this Court under 35 U.S.C. § 284.
    4         97.    As a result of Apple’s ongoing infringing conduct described in this
    5   Count, Pinn will continue to be damaged unless Apple is enjoined from further
    6   infringement.
    7     COUNT 2: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 9,807,491
    8         98.    Plaintiff realleges and incorporates by reference the factual allegations
    9   set forth in the preceding paragraphs as if set forth here in full.
   10         99.    Apple is liable for indirect infringement of the claims charted in Pinn’s
   11   Preliminary Infringement Contentions for the ’491 Patent (claims 1, 9 and 10) by
   12   knowingly encouraging, aiding, and directing others (e.g., end users and customers)
   13   to use and operate the Accused Products in an infringing manner and to perform the
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25   claimed methods of the ’491 Patent.
   26         100. Apple has actual knowledge of Pinn’s ’491 Patent and has been and is
   27   on notice of the ’491 Patent, the Accused Products that infringe the ’491 Patent, and
   28   the manner in which such products infringe.

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 26
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 27 of 39 Page ID #:1061



    1         101. Apple encourages, directs, aids, and abets the use, assembly,
    2   configuration, and installation of the Accused Products, which have no substantial
    3   non-infringing uses.
    4         102. Apple specifically intends the Accused Products to be used and operated
    5   to infringe one or more claims of the ’491 Patent.
    6         103. By providing manuals, advertising, instructional documentation and
    7   videos, and technical support (e.g., Apple Care), Apple encourages and instructs end
    8   users and customers to use and operate the Accused Products in an infringing manner.
    9         104. For example, despite having knowledge of the ’491 Patent, Apple has
   10   provided, and continues to provide, instructional materials, such as user guides, owner
   11   manuals, and online resources (e.g., https://support.apple.com/en-us/HT207010) that
   12   teach and encourage customers and other end users to use the Accused Products in an
   13   infringing manner. Apple actively induces infringement of the ’491 Patent.
   14         105. The Accused Products include hardware components and software
   15   instructions that operate in concert to perform specific, intended functions that
   16   constitute material parts of the inventions claimed in the ’491 Patent and are not staple
   17   articles of commerce suitable for substantial non-infringing use.
   18         106. For example, the Accused Products include circuitry configured to
   19   operate in combination with software instructions to perform specific functions, such
   20   as pairing, playing audio data received from a smartphone, and initiating charging of
   21   wireless earbuds, claimed in the ’491 Patent. Such hardware and software have no
   22   substantial non-infringing use.
   23         107. Apple’s infringing conduct has been and continues to be willful,
   24   intentional, and carried out with actual knowledge of the ’491 Patent.
   25         108. Since receiving notice of the ’491 Patent, Apple has continued to
   26   perform acts of indirect infringement and has taken no steps to modify the Accused
   27   Products or instruct end users or customers how to use the Accused Products in a way
   28   to avoid infringement.

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 27
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 28 of 39 Page ID #:1062



    1           109. As a result of Apple’s past infringing conduct, Apple is liable to Pinn in
    2   an amount that adequately compensates it for Apple’s infringement, which by law can
    3   be no less than a reasonable royalty, together with interest and costs as fixed by this
    4   Court under 35 U.S.C. § 284.
    5           110. As a result of Apple’s ongoing infringing conduct described in this
    6   Count, Pinn will continue to be damaged unless Apple is enjoined from further
    7   infringement.
    8     COUNT 3: DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,455,066
    9           111. Pinn realleges and incorporates by reference the factual allegations set
   10   forth in the preceding paragraphs as if set forth here in full.
   11           112. As the owner of the ’066 Patent, Pinn holds all substantial rights in and
   12   to the ’066 Patent, including the right to exclude others from practicing its patented
   13   inventions, the right to enforce the ’066 Patent, and the right to sue and recover
   14   damages for infringement of the ’066 Patent, including past damages.
   15           113. The Patent Office published the ’937 App. on May 10, 2018.
   16           114. The Patent Office allowed claims 23-60 of the ’937 App. on August 28,
   17   2019.
   18           115. The ’066 Patent issued on October 22, 2019.
   19           116. Claims 23-60 of the ’937 App. issued in a form substantially identical to
   20   those shown in Exhibit B. See Exhibit D, ’066 Patent.
   21           117. Apple has no authority or license to practice the inventions claimed in
   22   the ’066 Patent.
   23           118. The ’066 Patent is valid, enforceable, and was duly issued in full
   24   compliance with Title 35 of the United States Code after a full and fair examination
   25   by the USPTO.
   26           119. Apple has infringed and continues to infringe the claims charted in
   27   Pinn’s Preliminary Infringement Contentions for the ’066 Patent (claims 1, 4, 6, 8, 9,
   28   10, 14, 21, 26, 28, 30, 34, 36, and 38) by, among other things, making, using, selling,

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 28
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 29 of 39 Page ID #:1063



    1   and offering for sale in the United States, and/or importing in to the United States,
    2   products, devices, or systems including the Accused Products, that fall within the
    3   scope of the claims, in violation of at least 35 U.S.C. § 271(a).
    4           120. By way of example, the Accused Products feature a charging case that
    5   charges wireless earbuds via a wired connection in a connection hole, a user input
    6   button, at least one processor, and at least one memory.
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18           121. Each wireless earbud plugs in a connection hole to form an integrated
   19   body.
   20           122. In normal operation, the wireless earbuds of the Accused Products pair
   21   with a smartphone via Bluetooth, receive audio data from the smartphone (e.g., an
   22   Apple iPhone or Apple Watch), and play audio using the audio data from the iPhone
   23   or Apple Watch when paired wirelessly.
   24           123. The Accused Products feature an earbud connector for connecting with
   25   an electrical circuit of the main body for wired data communication.
   26
   27

   28


                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 29
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 30 of 39 Page ID #:1064



    1

    2

    3

    4

    5

    6         124. The Accused Products are configured such that they do not transmit data

    7   wirelessly between the AirPods and the base station charging case.

    8         125. Apple’s Find My AirPods application runs on a smartphone (e.g., iPhone

    9   or Apple Watch), and the system is configured such that one or more of the wireless

   10   earbuds may emit sound while paired with the smartphone.

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22         126. Since receiving notice of the ’066 Patent, Apple has continued to
   23   perform acts of indirect infringement and has taken no steps to modify the Accused
   24   Products or instruct end users or customers how to use the Accused Products in a way
   25   to avoid infringement.
   26         127. Apple’s infringing conduct has been and continues to be willful,
   27   intentional, and carried out with actual knowledge of the ’066 Patent.
   28


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 30
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 31 of 39 Page ID #:1065



    1         128. As a result of Apple’s past infringing conduct, Apple is liable to Pinn in
    2   an amount that adequately compensates it for Apple’s infringement, which, by law,
    3   can be no less than a reasonable royalty, together with interest and costs as fixed by
    4   this Court under 35 U.S.C. § 284.
    5         129. As a result of Apple’s ongoing infringing conduct described in this
    6   Count, Pinn will continue to be damaged unless Apple is enjoined from further
    7   infringement.
    8    COUNT 4: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 10,455,066
    9         130. Plaintiff realleges and incorporates by reference the factual allegations
   10   set forth in the preceding paragraphs as if set forth here in full.
   11         131. Apple is liable for indirect infringement of the claims charted in Pinn’s
   12   Preliminary Infringement Contentions for the ’066 Patent (claims 1, 4, 6, 8, 9, 10, 14,
   13   21, 26, 28, 30, 34, 36, and 38) since at least as early as the date of service of the
   14   Original Complaint, the First Amended Complaint, the patent issued or the
   15   publication date of the claims that issued from the ’937 App., if not earlier, because it
   16   knowingly encourages, aids, and directs others (e.g., end users and customers) to use
   17   and operate the Accused Products in an infringing manner and to perform the claimed
   18   methods of the ’066 Patent.
   19         132.      Since at least as early as October 22, 2019, Apple has had knowledge of
   20   the ’066 Patent and its claims. Since that time, Apple has specifically intended, and
   21   continues to specifically intend, for persons who acquire and use the Accused
   22   Products, including Defendant’s customers (e.g., individual users, etc.), to use such
   23   devices and systems in a manner that infringes the ’066 Patent. This is evident when
   24   Apple encourages and instructs customers and other end users in the use and operation
   25   of the Accused Products, via advertisement, technical material, instructional material,
   26   instructional videos, or otherwise.
   27         133. The USPTO published the ’937 App. on May 10, 2018.
   28         134. On August 28, 2019, the USPTO allowed claims 23-60 of the ’937 App.

                                SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 31
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 32 of 39 Page ID #:1066



    1   (sometimes referred to as the “’937 App. Published Claims,” as shown in Exhibit B).
    2         135. Apple has actual knowledge of Pinn’s ’066 Patent and has been and is
    3   on notice of the ’066 Patent, the Accused Products that infringe the claimed subject
    4   matter of the ’066 Patent, and the manner in which such products infringe.
    5         136. Apple encourages, directs, aids, and abets the use, assembly,
    6   configuration, and installation of the Accused Products, which have no substantial
    7   non-infringing uses.
    8         137. Apple specifically intends the Accused Products to be used and operated
    9   to infringe one or more claims of the ’066 Patent.
   10         138. By providing manuals, advertising, instructional documentation and
   11   videos, and technical support (e.g., Apple Care), Apple encourages and instructs end
   12   users and customers to use and operate the Accused Products in an infringing manner.
   13         139. For example, despite having knowledge of the ’066 Patent, Apple has
   14   provided, and continues to provide, instructional materials, such as user guides, owner
   15   manuals, and online resources (e.g., https://support.apple.com/en-us/HT207010) that
   16   teach and encourage customers and other end users to use the Accused Products in an
   17   infringing manner. Apple actively induces infringement of the ’066 Patent.
   18         140. The Accused Products include hardware components and software
   19   instructions that operate in concert to perform specific, intended functions that
   20   constitute material parts of the inventions claimed in the ’066 Patent and are not staple
   21   articles of commerce suitable for substantial non-infringing use.
   22         141. Such hardware and software include a charging case comprising a
   23   connection hole, input button, processors, memory and circuitry, and a wireless
   24   earbud configured for plugging into the connection hole of the charging base to form
   25   an integrated body with the charging case.
   26         142. For example, the Accused Products include circuitry configured to
   27   operate in combination with software instructions to perform specific functions, such
   28   as pairing, playing audio data received from a smartphone, performing wired data

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 32
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 33 of 39 Page ID #:1067



    1   communication between the earbuds and base, and initiating charging of wireless
    2   earbuds, claimed in the ’066 Patent. Such hardware and software have no substantial
    3   non-infringing use.
    4           143. Apple’s infringing conduct has been and continues to be willful,
    5   intentional, and carried out with actual knowledge of the ’066 Patent.
    6           144. Since receiving notice of the ’066 Patent, Apple has continued to
    7   perform acts of indirect infringement and has taken no steps to modify the Accused
    8   Products or instruct end users or customers how to use the Accused Products in a way
    9   to avoid infringement.
   10           145. As a result of Apple’s past infringing conduct, Apple is liable to Pinn in
   11   an amount that adequately compensates it for Apple’s infringement, which by law can
   12   be no less than a reasonable royalty, together with interest and costs as fixed by this
   13   Court under 35 U.S.C. § 284.
   14           146. As a result of Apple’s ongoing infringing conduct described in this
   15   Count, Pinn will continue to be damaged unless Apple is enjoined from further
   16   infringement.
   17     COUNT 5: DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,609,198
   18           147. Pinn realleges and incorporates by reference the factual allegations set
   19   forth in the preceding paragraphs as if set forth here in full.
   20           148. As the owner of the ’198 Patent, Pinn holds all substantial rights in and
   21   to the ’198 Patent, including the right to exclude others from practicing its patented
   22   inventions, the right to enforce the ’198 Patent, and the right to sue and recover
   23   damages for infringement of the ’198 Patent, including past damages.
   24           149. The Patent Office published the ’736 App. on December 28, 2017.
   25           150. The Patent Office allowed claims 1-29 of the ’736 App. on June 19,
   26   2019.
   27           151. The ’198 Patent issued on March 31, 2020.
   28           152. Claims 1-29 of the ’736 App. issued in a form substantially identical to

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 33
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 34 of 39 Page ID #:1068



    1   those shown in Exhibit C. See Exhibit C, ’198 Patent.
    2         153. Apple has no authority or license to practice the inventions claimed in
    3   the ’198 Patent.
    4         154. The ’198 Patent is valid, enforceable, and was duly issued in full
    5   compliance with Title 35 of the United States Code after a full and fair examination
    6   by the USPTO.
    7         155. Apple has infringed and continues to infringe the claims charted in
    8   Pinn’s Preliminary Infringement Contentions for the ’198 Patent (claims 1, 3, 5, 9,
    9   12, 15, 17, 19, 21, 25, 27 and 29) by, among other things, making, using, selling, and
   10   offering for sale in the United States, and/or importing in to the United States,
   11   products, devices, or systems, including the Accused Products, that fall within the
   12   scope of the claims in Pinn’s Preliminary Infringement Contentions, in violation of at
   13   least 35 U.S.C. § 271(a).
   14         156. Since receiving notice of the ’198 Patent, Apple has continued to
   15   perform acts of indirect infringement and has taken no steps to modify the Accused
   16   Products or to instruct end users or customers how to use the Accused Products in a
   17   way to avoid infringement.
   18         157. Apple’s infringing conduct has been and continues to be willful,
   19   intentional, and carried out with actual knowledge of the ’198 Patent.
   20         158. As a result of Apple’s past infringing conduct, Apple is liable to Pinn in
   21   an amount that adequately compensates it for Apple’s infringement, which, by law,
   22   can be no less than a reasonable royalty, together with interest and costs as fixed by
   23   this Court under 35 U.S.C. § 284.
   24         159. As a result of Apple’s ongoing infringing conduct described in this
   25   Count, Pinn will continue to be damaged unless Apple is enjoined from further
   26   infringement.
   27    COUNT 6: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 10,609,198
   28         160. Plaintiff realleges and incorporates by reference the factual allegations

                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 34
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 35 of 39 Page ID #:1069



    1   set forth in the preceding paragraphs as if set forth here in full.
    2         161. Apple is liable for indirect infringement charted in Pinn’s Preliminary
    3   Infringement Contentions for the ’198 Patent (claims 1, 3, 5, 9, 12, 15, 17, 19, 21, 25,
    4   27 and 29) since at least as early as service of the Original Petition, the date the patent
    5   issued or the publication date of the claims that issued from the ’736 App., if not
    6   earlier, because it knowingly encourages, aids, and directs others (e.g., end users and
    7   customers) to use and operate the Accused Products in an infringing manner and to
    8   perform the claimed methods of the ’198 Patent.
    9         162.    Since that time, Apple has specifically intended, and continues to
   10   specifically intend, for persons who acquire and use the Accused Products, including
   11   Defendant’s customers (e.g., individual users, etc.), to use such devices and systems
   12   in a manner that infringes the ’198 Patent. This is evident when Apple encourages and
   13   instructs customers and other end users in the use and operation of the Accused
   14   Products, via advertisement, technical material, instructional material, instructional
   15   videos, or otherwise.
   16         163. The USPTO published the ’736 App. on December 28, 2017.
   17         164. On June 19, 2019, the USPTO allowed claims 1-29 of the ’736 App.
   18   (sometimes referred to as the “’736 App. Published Claims,” as shown in Exhibit C).
   19         165. Apple has actual knowledge of Pinn’s ’198 Patent and has been and is
   20   on notice of the ’198 Patent, the Accused Products that infringe the claimed subject
   21   matter of the ’198 Patent, and the manner in which such products infringe.
   22         166. Apple encourages, directs, aids, and abets the use, assembly,
   23   configuration, and installation of the Accused Products, which have no substantial
   24   non-infringing uses.
   25         167. Apple specifically intends the Accused Products to be used and operated
   26   to infringe one or more claims of the ’198 Patent.
   27         168. By providing manuals, advertising, instructional documentation and
   28   videos, and technical support (e.g., Apple Care), Apple encourages and instructs end

                                SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 35
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 36 of 39 Page ID #:1070



    1   users and customers to use and operate the Accused Products in an infringing manner.
    2         169. For example, despite having knowledge of the ’198 Patent, Apple has
    3   provided, and continues to provide, instructional materials, such as user guides, owner
    4   manuals, and online resources (e.g., https://support.apple.com/en-us/HT207010) that
    5   teach and encourage customers and other end users to use the Accused Products in an
    6   infringing manner. Apple actively induces infringement of the ’198 Patent.
    7         170. The Accused Products include hardware components and software
    8   instructions that operate in concert to perform specific, intended functions that
    9   constitute material parts of the inventions claimed in the ’198 Patent and are not staple
   10   articles of commerce suitable for substantial non-infringing use.
   11         171. Such hardware and software include a charging case comprising a
   12   connection hole, input button, processors, memory and circuitry, and a wireless
   13   earbud configured for plugging into the connection hole of the charging base to form
   14   an integrated body with the charging case.
   15         172. For example, the Accused Products include circuitry configured to
   16   operate in combination with software instructions to perform specific functions, such
   17   as pairing, playing audio data received from a smartphone, performing wired data
   18   communication between the earbuds and base, and initiating charging of wireless
   19   earbuds, claimed in the ’198 Patent. Such hardware and software have no substantial
   20   non-infringing use.
   21         173. Apple’s infringing conduct has been and continues to be willful,
   22   intentional, and carried out with actual knowledge of the ’198 Patent.
   23         174. Since receiving notice of the ’198 Patent, Apple has continued to
   24   perform acts of indirect infringement and has taken no steps to modify the Accused
   25   Products or instruct end users or customers how to use the Accused Products in a way
   26   to avoid infringement.
   27         175. As a result of Apple’s past infringing conduct, Apple is liable to Pinn in
   28   an amount that adequately compensates it for Apple’s infringement, which by law can

                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 36
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 37 of 39 Page ID #:1071



    1   be no less than a reasonable royalty, together with interest and costs as fixed by this
    2   Court under 35 U.S.C. § 284.
    3         176. As a result of Apple’s ongoing infringing conduct described in this
    4   Count, Pinn will continue to be damaged unless Apple is enjoined from further
    5   infringement.
    6          NOTICE OF REQUIREMENT OF LITIGATION HOLD
    7         177. Apple is hereby notified that it is legally obligated to locate, preserve,
    8   and maintain all records, notes, drawings, documents, data, communications,
    9   materials, electronic recordings, audio/video/photographic recordings, and digital
   10   files, including edited and unedited or “raw” source material, and other information
   11   and tangible things that Apple knows, or reasonably should know, may be relevant to
   12   actual or potential claims, counterclaims, defenses, and/or damages by any party or
   13   potential party in this lawsuit, whether created or residing in hard copy form or in the
   14   form of electronically stored information (hereafter, “Potential Evidence”). As used
   15   above, the phrase “electronically stored information” includes, without limitation:
   16   computer files (and file fragments), e-mail (both sent and received, whether internally
   17   or externally), information concerning e-mail (including but not limited to logs of e-
   18   mail history and usage, header information, and deleted but recoverable e-mails), text
   19   files (including drafts, revisions, and active or deleted word processing documents),
   20   instant messages, audio recordings and files, video footage and files, audio files,
   21   photographic footage and files, spreadsheets, databases, calendars, telephone logs,
   22   contact manager information, internet usage files, and all other information created,
   23   received, or maintained on any and all electronic and/or digital forms, sources and
   24   media, including, without limitation, any and all hard disks, removable media,
   25   peripheral computer or electronic storage devices, laptop computers, mobile phones,
   26   personal data assistant devices, Blackberry devices, iPhones, video cameras and still
   27   cameras, and any and all other locations where electronic data is stored. These sources
   28   may also include any personal electronic, digital, and storage devices of any and all

                              SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 37
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 38 of 39 Page ID #:1072



    1   of Defendant’s agents, resellers, or employees, if Defendant’s electronically stored
    2   information resides there.
    3          178. Apple is hereby further notified and forewarned that any alteration,
    4   destruction, negligent loss, or unavailability, by act or omission, of any Potential
    5   Evidence may result in damages or a legal presumption by the Court and/or jury that
    6   the Potential Evidence is not favorable to Defendant’s claims and/or defenses. To
    7   avoid such a result, Defendant’s preservation duties include, but are not limited to,
    8   the requirement that Defendant immediately notify its agents and employees to halt
    9   and/or supervise the auto-delete functions of Defendant’s electronic systems and
   10   refrain from deleting Potential Evidence, either manually or through a policy of
   11   periodic deletion.
   12                                PRAYER FOR RELIEF
   13          Pinn prays for the following relief:
   14          (i)     Judgment that Apple has directly infringed the Patents in Suit;
   15          (ii)    Judgment that Apple has indirectly infringed the Patents in Suit;
   16          (iii)   Judgment that the Patents in Suit are valid and enforceable;
   17          (iv)    An award of damages adequate to compensate Pinn for Apple’s direct
   18   and indirect infringement up to and including the date such judgment is entered, to
   19   the full extent damages are available under 35 U.S.C. §§ 154(d), 284, or otherwise,
   20   along with prejudgment and post-judgment interest at the highest allowable rates;
   21          (v)     An award of enhanced and/or treble damages, pursuant to 35 U.S.C. §
   22   284;
   23          (vi)    Judgment that this case is exceptional, along with a corresponding award
   24   of reasonable attorney fees, pursuant to 35 U.S.C. § 285;
   25          (vii) Costs and disbursements, pursuant to Fed. R. Civ. P. 54(d), 28 U.S.C. §
   26   1920, 35 U.S.C. § 284, or otherwise;
   27          (viii) An accounting;
   28          (ix)    A permanent injunction, or, alternatively (if the Court declines to grant

                               SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 38
Case 8:19-cv-01805-DOC-JDE Document 93 Filed 04/17/20 Page 39 of 39 Page ID #:1073



    1   injunctive relief), and to the extent calculable, damages adequate to compensate Pinn
    2   for Apple’s ongoing or future infringement; and
    3         (x)    Such other and further relief, whether at law or in equity, as the Court
    4   deems just and proper.
    5                            DEMAND FOR JURY TRIAL
    6         Pinn demands trial by jury for all issues so triable, pursuant to Fed. R. Civ. P.
    7   38(b) and Civil L.R. 3-6(a).
                                          By /s/ Cabrach Connor
    8   April 17, 2020
                                          Ryan E. Hatch
    9                                     California Bar No. 235577
                                          ryan@ryanehatch.com
   10                                     LAW OFFICE OF RYAN E. HATCH, P.C.
                                          13323 Washington Blvd., Suite 100
   11                                     Los Angeles, CA 90066
                                          Telephone: 310-279-5076
   12
                                          David A. Skeels (admitted pro hac vice)
   13                                     Texas Bar No. 24041925
                                          dskeels@whitakerchalk.com
   14                                     Enrique Sanchez, Jr. (admitted pro hac vice)
                                          Texas Bar No. 24068961
   15                                     WHITAKER CHALK SWINDLE &
                                          SCHWARTZ PLLC
   16                                     301 Commerce Street, Suite 3500
                                          Fort Worth, Texas 76102
   17                                     Telephone: (817) 878-0500
                                          Facsimile: (817) 878-0501
   18
                                          Cabrach J. Connor (admitted pro hac vice)
   19                                     Texas Bar No. 24036390
                                          cab@connorkudlaclee.com
   20                                     Jennifer Tatum Lee (admitted pro hac vice)
                                          Texas Bar No. 24046950
   21                                     jennifer@connorkudlaclee.com
                                          Kevin S. Kudlac (admitted pro hac vice)
   22                                     Texas Bar No. 00790089
                                          kevin@connorkudlaclee.com
   23                                     CONNOR KUDLAC LEE PLLC
                                          609 Castle Ridge Road, Suite 450
   24                                     Austin, Texas 78746
                                          Telephone: (512) 777-1254
   25                                     Facsimile: (888) 387-1134
   26                                     Attorneys for Pinn, Inc.
   27

   28


                             SECOND AMENDED COMPLAINT – CASE NO 8:19-CV-1805-DOC-JDE   Page 39
